Opinion.— Held, the appellant was entitled to the benefits of the actual contract price agreed on for the purchase of the horses. If the price agreed on was the actual cost of the horses, plainly the defendant’s right to an abatement of the amount of his note in case it was given on the mistaken representations as to the cost of the horses cannot "be affected because at the time he made the representation he knew that it was false. It would be constructive fraud,. nevertheless, on the defendant, against which he would be entitled to protection according to the terms of the sale. The representations as to what was the cost of the horses would amount to a warranty that the amount stated wg.$ the correct amount, and if it was not so the defendant would not be liable for'the excess over the true amount of the actual cost. As the jury may have been misled to the appellant’s injury by the charge, the judgment is reversed and.the cause remanded.